I respectfully dissent. *Page 237 
This case is significantly factually distinguishable from In reSherlock (1987), 37 Ohio App.3d 204, 525 N.E.2d 512. In Sherlock,
counsel represented that she was unprepared for trial and, therefore, her representation would be ineffective. In sharp contrast, appellant herein indicated that he was prepared for trial but would not be able to effectively represent the defendant because of the defendant's dissatisfaction with him. The defendant's mere dissatisfaction with his appointed counsel is insufficient to require appointment of new counsel. If appellant was correct in his assessment, the issue could be addressed on appeal (if the defendant were convicted) or through postconviction relief proceedings.
Unlike the majority, I find the explanation offered by appellant insufficient to demonstrate a legitimate concern over his ability to render effective assistance of counsel so as to warrant any further evidentiary hearing.
I further conclude that appellant's refusal to proceed was direct contempt under R.C. 2705.01 because it obstructed the administration of justice by delaying a pending case. State v.Treon (App. 1963), 91 Ohio Law Abs. 229, 188 N.E.2d 308. Accordingly, I would overrule appellant's sole assignment of error and affirm the trial court's finding of contempt.